DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/10/2021. In virtue of this communication claims 1-12, 17, and  20-25 are currently pending in the instant application.

   
Response to Amendment
In response to the action mailed on 6/10/2021, the Applicant has filed a response amending the claims.
In view of Applicant’s response, the claim rejections under 35 USC 112(b) are withdrawn. 

Response to Arguments
The arguments filed on 12/10/2021 is insufficient to overcome the rejection under 35 USC 103 because of the following:

The Applicant’s arguments with respect to the reference of Kitaoka et al (US Pub 200400086005) have been fully considered and are persuasive, therefore, the reference of Kitaoka has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Goto et al (US Pub 20040042511).

The Applicant also argues that “As detailed in the instant specification and the Rush Declaration, the inventors' use of an USPL laser source having a peak optical pulse power of 1 kilowatt or greater for communication over a distance, as claimed, generates 

First, modifying the USPL 102 as described in Chaffe Fig 3 so that it can generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater is obvious. This is because a USPL that generates optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater is already known in the art (See for example Goto et al (US Pub 20040042511) Fig 1, paragraph [35]). This modification is a simple substitution of a known USPL for another, and according to MPEP 2143 section “Simple Substitution of a known Element for Another to Obtain predictable results” a simple substitution of a known element for another that is similar “yields predictable results”. Also, this modification requires only ordinary skill in the art to perform. Furthermore, the Examiner would like to state that modifying the USPL 102 as described in Chaffe Fig 3 so that it can generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater is “Routine Optimization”. MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are disclosed in the prior art, it is “not inventive” to discover optimum or workable ranges by routine experimentation (which is the case here).  This is because the system with the USPL 102, the modulator 302 and the transceiver 106 as described in Chaffe Fig 3 is the same as the system disclosed in the Applicant’s disclosure (e.g. Fig 3). 

Second, MPEP 716.02 states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties, and the issue is whether the properties differ to such an extent that the difference is really “unexpected”. MPEP 716.02(a) states that the unexpected property or result must actually be “unexpected” and of statistical and practical significance. In this case, since the system as described in Chaffe Fig 3 is the same as the system disclosed in the Applicant’s disclosure (e.g. Fig 3), both systems are expected to perform in an equal manner and thus the results are not unexpected. In other words, if the USPL 102 as described in Chaffe Fig 3 generates optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater, the results are the same as the Applicant’s disclosure (e.g. Fig 3). Also, there is no evidence that after the modification the USPL 102 as described in Chaffe Fig 3 will generate different results as the Applicant’s disclosure (e.g. Fig 3). Lastly, MPEP 716.02(e) states that the claimed invention must be compared with the closest subject matter that exists in the prior art. In this case, the closet prior art is the system of Chaffe Fig 3, however, the system of Chaffe Fig 3 does not disclose any results, therefore, the Applicant cannot argue that the instant Application is generating unexpected superior results over the prior art because there is no comparison of the results being made between these two systems. 

Third, MPEP 716.04 states that establishing long-felt need requires objective evidence that “an art recognized problem existed in the art” for a long period of time without 

Fourth, in response to the Applicant’s argument that there is no teaching, suggestion, or motivation to modify the USPL 102 as described Chaffe Fig 3, the Examiner recognizes that obviousness may be established by modifying the teachings of the prior art to 



 Oath/Declaration
The declaration under 37 CFR 1.132 filed on 12/10/2021 is insufficient to overcome the rejection under 35 USC 103 because of the following:

The Declarant’s arguments with respect to the reference of Kitaoka et al (US Pub 200400086005) have been fully considered and are persuasive, therefore, the reference of Kitaoka has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Goto et al (US Pub 20040042511).

The Declarant argues that  “An important element of the Application is that it teaches how to implement a system….Instead, the results reported by Attochron exceed what would have been expected by a person of ordinary skill in the art”. However, the Examiner respectfully disagrees with this statement because of the following. First, modifying the USPL 102 as described in Chaffe Fig 3 so that it can generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater is obvious. This is because a USPL that generates optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater is already known in the art (See for example Goto et al (US Pub 20040042511) Fig 1, paragraph [35]). This modification is a simple substitution of a known USPL for another, and according to 
  
The Declarant argues that “Researchers considered USPL for terrestrial data transmission…It is my opinion that the claimed invention therefore proceeds contrary to established wisdom, solves a long felt but unmet need and succeeds where others have failed”. However, the Examiner respectfully disagrees with this statement because of the following. First, MPEP 716.04 states that establishing long-felt need requires objective evidence that “an art recognized problem existed in the art” for a long period of time without solution. However, the system with the USPL 102, the modulator 302 and the transceiver 106 as described in Chaffe Fig 3 which is the same as the system disclosed in the Applicant’s disclosure (e.g. Fig 3) already exists and is known in the art. Here, as stated above, both systems are expected to perform in an equal manner. Therefore, there was no long felt but unmet need as argued. Also, there is no evidence that having an USPL that generates optical pulses with a pulse duration of 

In response to the Declarant’s argument that there is no teaching, suggestion, or motivation to modify the USPL 102 as described Chaffe Fig 3, the Examiner recognizes that obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the USPL 102 as described in Chaffe Fig 3 can be modified based on the 

Therefore, for at least these reasons, the arguments made by the Declarant are not found to be persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine 
 
Claims 1-12, 17, and  20-25 of the instant application are rejected on the ground of nonstatutory double patenting over Claims 1-25 of the US Patent 9300398, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the US Patent 9300398 and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 9300398 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 9300398
An optical communication or sensor system for generating a free-space optical (FSO) beam for enhanced 

an ultra-short-pulse-laser (USPL) source and a modulator operably arranged either internal to or external to the USPL and configured to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater;
a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an optical transport platform located at a remote distance from the first optical transceiver and comprising a second optical transceiver configured to receive the FSO beam and deliver the received FSO beam to a photo-detector;
an ultra-short-pulse-laser (USPL) source that generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter; 
a modulation element that applies a modulation signal to the beam generated by the USPL source to generate a modulated optical signal, the modulation signal carrying data for transmission to a second optical communication apparatus;
an optical transceiver that receives the modulated optical signal and transmits the modulated optical signal for receipt by the second optical communication apparatus;

wherein the optical transceiver is configured to detect atmospheric elements enabling analysis of a backscattered signal of an air-borne particulate signature of the detected atmospheric elements to enable adjustment of the beam generated by the USPL source enhancing atmospheric penetration.
wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam.
Claim 14….wherein the detected atmospheric elements further comprise aerosols, fog and scintillation effects.


As shown, besides the different wording, the only differences between Claim 1 of the instant application and Claim 1 of the US Patent 9300398 is the recitation of “a peak optical pulse power of 1 kilowatt (kWatt) or greater”, however, this is an obvious variation based on Goto et al (US Pub 20040042511) Fig 1, paragraph [35] where one of ordinary skill in the art can make a modification and have the USPL source 102 generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater i.e. in order to change transmission performance and/or transmission reach. Also, having a receiver photo-detector at the optical transport platform located at the remote distance so as to receive the FSO beam from the first optical transceiver is well known in the art i.e. in order to perform optical to electrical conversion after the transmission and recover data. In addition to these differences, Claim 1 of the instant application is merely a broader version of Claim 1 of the US Patent 9300398 and it has been held that an omission of an element and its function is obvious to implement if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note EX parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Therefore, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 9300398. 

In addition, Claims 1-12, 17, and  20-25 of the instant application are rejected on the ground of nonstatutory double patenting over Claims 1-22 of the US Patent 9673901, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
 
The subject matter claimed in the instant application is fully disclosed in the US Patent 9673901 and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 9673901 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 9673901
An optical communication or sensor system for generating a free-space optical (FSO) beam for enhanced propagation through a lossy medium, the system comprises:
An optical communication transceiver system comprising:
an ultra-short-pulse-laser (USPL) source and a modulator operably arranged either internal to or external to the USPL and configured to perform data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater; 
a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an optical transport platform located at a remote distance from the first optical and deliver the received FSO beam to a photo-detector;

a modulation element following the pulse multiplier module configured to apply a modulation signal comprising first data to the beam to generate a first modulated optical signal configured for transmission to a second optical communication transceiver system located remote from the optical communication transceiver system; 


a pulse multiplier module external to the said USPL and configured to receive the beam and increase the native pulse repetition rate of the beam, wherein the said pulse multiplier module comprises a laser beam splitter and a laser beam recombiner and at least one of the following located between the laser beam splitter and laser beam recombiner: (1) a series of fixed length fiber optic delay lines having varying lengths, (2) a series of fiber optic coils each wrapped around the circumference of a cylindrical piezoelectric element that expands or contracts in circumference when electrically actuated, or (3) a series of piezoelectric elements that axially expand 


wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam.
Claim 20. … wherein the detected atmospheric elements further comprise aerosols, fog, and scintillation effects.


 
As shown, besides the different wording, the only differences between Claim 1 of the instant application and Claim 1 of the US Patent 9673901 is the recitation “a peak optical pulse power of 1 kilowatt (kWatt) or greater”, however, this is an obvious variation based on Goto et al (US Pub 20040042511) Fig 1, paragraph [35] where one of ordinary skill in the art can make a modification and have the USPL source 102 generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater i.e. in order to change transmission performance and/or transmission reach. Also, having a receiver with a photo-detector at the optical transport platform located at the remote distance so as to receive the FSO beam from the first optical transceiver is well known in the art i.e. in order to perform optical to electrical conversion after the transmission  and recover data. In addition to these differences, Claim 1 of the instant application is merely a broader version of Claim 1 of the US Patent 9673901 and it has been held that an omission of an element and its function is obvious to implement if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 

Furthermore, Claims 1-12, 17, and  20-25 of the instant application are rejected on the ground of nonstatutory double patenting over Claims 1-23 of the US Patent 10644793, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
 
The subject matter claimed in the instant application is fully disclosed in the US Patent 10644793 and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 10644793 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 10644793
An optical communication or sensor system for generating a free-space optical (FSO) beam for enhanced propagation through a lossy medium, the system comprises:
An optical communication transceiver system comprising:
and a peak optical pulse power of 1 kilowatt (kWatt) or greater; 
a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an optical transport platform located at a remote distance from the first optical transceiver and comprising a second optical transceiver configured to receive the FSO beam and deliver the received FSO beam to a photo-detector;
an ultra-short-pulse-laser (USPL) source operating in the wavelength range of 1.3 to 1.6 microns, the USPL source configured to generate a beam having a mode-locked pulse repetition rate comprising light pulses each having a duration of approximately one (1) nanosecond or shorter;
an optical modulation element external to the said USPL source driven by an electronic data signal from the said external electronic switching element that is synchronized with the said clock signal and configured to apply a non-return to zero modulation signal to the said optical modulation element resulting in first data impressed on the said light pulses in a return to zero first modulated optical signal configured for transmission to a second optical communication transceiver system located remote from the optical communication transceiver system; 


an electronic switching element external to the said USPL source configured to provide an electronic clock signal suitable to control the mode-locked pulse repetition rate of the USPL source;
wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam.
Claim 22. … wherein the detected atmospheric elements further comprise aerosols, fog, and scintillation effects.



 
As shown, besides the different wording, the only differences between Claim 1 of the instant application and Claim 1 of the US Patent 10644793 is the recitation of ““a peak optical pulse power of 1 kilowatt (kWatt) or greater”, however, this is an obvious variation based on Goto et al (US Pub 20040042511) Fig 1, paragraph [35] where one of ordinary skill in the art can make a modification and have the USPL source 102 generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter and a peak optical pulse power of 1 kilowatt (kWatt) or greater i.e. in order to photo-detector at the optical transport platform located at the remote distance so as to receive the FSO beam from the first optical transceiver is well known in the art i.e. in order to perform optical to electrical conversion after the transmission and recover data. In addition to these differences, Claim 1 of the instant application is merely a broader version of Claim 1 of the US Patent 10644793 and it has been held that an omission of an element and its function is obvious to implement if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note EX parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Therefore, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 10644793. 
             
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 23 recites the limitation of “the lossy medium comprises the water aerosols in sufficient density to shift the first infrared center wavelength farther into the infrared to form a second center wavelength longer than the first center wavelength so that the detector is unable to adequately detect the free-space optical beam at the first wavelength, and further comprising: detecting the second center wavelength at the photo-detector”. However, there is not support for this limitation in the Applicant’s disclosure. There is disclosure of such limitation. Paragraph [35] of the Applicant’s disclosure (US Pub 20210242944) recites “Wavelength Shifting to ‘Deeper Infrared’ Wavelengths in Dense Water Aerosols” which is the closest to this limitation. However, this is different to what is being claimed. Therefore, one of ordinary skill in the art is not conveyed that the Applicant had possession of what is being claimed.

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the optical transceiver" in line 13. However, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 3-9, 12, 17, 20 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Goto et al (US Pub 20040042511).


Regarding Claim 1, Chaffe discloses an optical communication or sensor system for generating a free-space optical (FSO) beam for enhanced propagation through a lossy medium (Abstract, Fig 3, paragraph [82] where a system 300 generates a free-space optical (FSO) beam for enhanced propagation through a lossy medium (i.e. atmosphere)), the system comprising: 
an ultra-short-pulse-laser (USPL) source and a modulator operably arranged either internal to or external to the USPL and configured to perform data modulation to generate a data- modulated optical output comprising data-modulated optical pulses each having a pulse duration of approximately 1 nanosecond or shorter (Abstract, Fig 3, Fig  32, paragraph [82] where the system 300 has an ultra-short-pulse-laser (USPL) source 102 and a modulator 302 operably arranged either internal to or external to the USPL 102 and performs data modulation to generate a data-modulated optical output comprising data-modulated optical pulses each having a pulse duration of approximately 1 nanosecond or shorter (steps 3202 and 3204));     
a first optical transceiver configured to receive and convert the data-modulated optical output into the FSO beam that is transmitted through the lossy medium to an 
wherein the wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam (Abstract, Fig 3, Fig 8, Fig 32, paragraph [82] where the lossy medium (i.e. atmosphere) comprises clear air scintillation that present an optically impaired atmospheric condition to the FSO beam).  
Chaffee fails to explicitly disclose the optical pulses having a peak output pulse power of 1 kilowatt (kWatt) or greater.
However, Goto discloses  
optical pulses having a peak output pulse power of 1 kilowatt or greater (Fig 1, paragraph [35] where an USPL source 22 generates optical pulses having a pulse duration of approximately 1 nanosecond or shorter (e.g. 10 to 100 femtoseconds) and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW)).


Regarding Claim 3, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the pulse duration is less than approximately a picosecond (Chaffee Abstract, Fig 3, Fig 8, Fig 32, paragraphs [82] and claim 3 where the pulse duration is less than approximately a picosecond).  

Regarding Claim 4, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the pulse duration is less than approximately 100 femtoseconds (Chaffee Abstract, Fig 3, Fig 8, Fig 32, paragraphs [82] and claim 4 where the pulse duration is less than approximately 100 femtoseconds).      

Regarding Claim 5, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the duration is less than approximately a femtosecond (Chaffee Abstract Fig 3, Fig 8, Fig 32, paragraphs [82] and claim 4 where the pulse duration is less than approximately a femtosecond).   
  
Regarding Claim 6, Chaffee as modified by Goto fails to explicitly disclose an optical communication or sensor system wherein the peak optical pulse power is equal to or greater than 5 kWatts.  
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 22 so that it generates 5 kWatts i.e. as a matter of preference. This is because Goto suggests that an USPL can have peak optical pulse power greater than 1 

 Regarding Claim 7, Chaffee as modified by Goto fails to explicitly disclose an optical communication or sensor system wherein the peak optical pulse power is equal to or greater than 10 kWatts.  
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 22 so that it generates 10 kWatts i.e. as a matter of preference. This is because Goto suggests that an USPL can have peak optical pulse power greater than 1 kWatts. In addition, modifying an USPL so that it generates optical pulses with a different peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Furthermore, one of ordinary skill in the art recognizes that the modification will generate an improvement in the performance and/or transmission reach of the system 

Regarding Claim 8, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the optical pulse duration is equal to or less than 100 femtoseconds (Chaffee Abstract, Fig 3, Fig 8, Fig 32, paragraphs [82] and claim 4 where the pulse duration is less than approximately 100 femtoseconds). 	Chaffee as modified by Goto fails to explicitly disclose the peak optical pulse power is greater than 10 kWatts.
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 22 so that it generates 10 kWatts i.e. as a matter of preference. This is because Goto suggests that an USPL can have peak optical pulse power greater than 1 kWatts. In addition, modifying an USPL so that it generates optical pulses with a different peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Furthermore, one of ordinary skill in the art recognizes that the modification will generate an improvement in the performance and/or transmission reach of the system because they are related to the peak optical pulse power. Also, this is “Routine 

 Regarding Claim 9, Chaffee as modified by Goto also discloses an optical communication or sensor system further comprising an optical multiplexer that multiplexes more than one data channel into the beam (Chaffee Abstract, Fig 3, Fig 8, Fig 10, Fig 32, paragraphs [82] where an optical multiplexer 1020 multiplexes more than one data channel into the beam (e.g. from 1022)).      

Regarding Claim 12, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the lossy medium comprises water aerosols (Chaffee Abstract, Fig 3, Fig 8, Fig 32, paragraphs [76][82] where the lossy medium (i.e. atmosphere) comprises water aerosols) and wherein the system provides an improvement as compared to free space optical beam generated using a continuous wave laser having the same average power as the USPL source (Chaffee Abstract, Fig 3, Fig 8, Fig 32, paragraphs [76][79][82] where the system provides an improvement as compared to free space optical beam generated using a continuous wave (CW) laser having the same average power as the USPL source 102 (this is because a CW laser transmits beam patterns that are subject to atmospheric scintillation contrary to an USPL)).  

 However, it would have been obvious to one of ordinary skill in the art to modify the pulse duration and/or peak optical pulse power of the USPL source 102 as described in Chaffe so as to obtain a measurement of a signal peak-to-fade of 25 dB or greater i.e. as a matter of preference. This is because Chaffe suggests that an USPL can have a pulse duration of approximately 1 nanosecond or shorter and Goto suggests that an USPL can have a peak optical pulse power greater than 1 kWatts. In addition, modifying an USPL so that it generates optical pulses with a different pulse duration and/or  peak optical pulse power requires only ordinary skill in the art to perform and is obvious. Furthermore, one of ordinary skill in the art recognizes that the modification will generate an improvement in the performance and/or transmission reach of the system because they are related to the pulse duration and/or peak optical pulse power. Also, this is “Routine Optimization” because the system as described in Chaffe Fig 3, Fig 8 and Fig 32 is the same as the system disclosed in the Applicant’s disclosure (e.g. Fig 3, Fig 8, Fig 32), and MPEP 2144.05 section “Routine Optimization” states that if the general conditions of a claim are already disclosed in the prior art, it is “not inventive” to discover new optimum or workable ranges by routine experimentation (which is the case here).

Regarding Claim 17, Chaffe discloses a method of forming a free-space optical beam for enhanced propagation through a lossy medium (Abstract, Fig 3, paragraph [82] 
generating a data-modulated pulsed optical output comprising optical pulses, wherein each optical pulse has a pulse duration of approximately 1 nanosecond or shorter, (Abstract, Fig 3, Fig  32, paragraph [82] where the system 300 has an ultra-short-pulse-laser (USPL) source 102 and a modulator 302 to generate a data-modulated pulsed optical output comprising optical pulses where each optical pulse has a pulse duration of approximately 1 nanosecond or shorter (steps 3202 and 3204)); 
forming the free-space optical beam from the data-modulated optical output (Abstract, Fig 3, Fig 32, paragraph [82] where a first optical transceiver 106 forms the free-space optical (FSO) beam from the data-modulated optical output); and  
transmitting the free-space optical beam through the lossy medium to an optical transport platform having a photo-detector and located at a remote distance from the optical transceiver, and detecting the free-space optical beam at the photo-detector (Abstract, Fig 3, Fig 8, Fig 32, paragraph [82] where the first optical transceiver 106 transmits the free-space optical (FSO) beam through the lossy medium (i.e. atmosphere) to an optical transport platform 802 having a photo-detector and located at a remote distance from the optical transceiver 106, and detects the free-space optical (FSO) beam at the photo-detector (i.e. in order to perform optical to electrical conversion after the transmission and recover data) (steps 3206 and 3210));   
wherein the lossy medium comprises at least one of water aerosols, turbulent air and clear air scintillation that present an optically impaired atmospheric condition to the FSO beam (Abstract, Fig 3, Fig 8, Fig 32, paragraph [82] where the lossy medium (i.e. 
Chaffee fails to explicitly disclose the optical pulses having a peak output pulse power of 1 kilowatt or greater.
However, Goto discloses  
optical pulses having a peak output pulse power of 1 kilowatt or greater (Fig 1, paragraph [35] where an USPL source 22 generates optical pulses having a pulse duration of approximately 1 nanosecond or shorter (e.g. 10 to 100 femtoseconds) and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the USPL source 102 as described in Chaffee, with the teachings of the USPL source 22 as described in Goto. The motivation being is that as shown an USPL source 22 can generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter (e.g. 10 to 100 femtoseconds) and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) and one of ordinary skill in the art can implement this concept into the USPL source 102 as described in Chaffee and have the USPL source 102 generate optical pulses having a pulse duration of approximately 1 nanosecond or shorter (e.g. 10 to 100 femtoseconds) and a peak output pulse power of 1 kilowatt or greater (e.g. a peak intensity not less than 1 KW) i.e. as an alternative in order to improve performance and/or transmission reach of the system this is because one of ordinary skill in the art recognizes that changing the pulse duration and peak optical pulse power of the system as described in Chaffe will change the performance 

Regarding Claim 20, Chaffee as modified by Goto also discloses the method wherein the system provides an improvement as compared to free space optical beam generated using a continuous wave laser having the same average power as the USPL source (Chaffee Abstract, Fig 3, Fig 8, Fig 32, paragraphs [79][82] where the system provides an improvement as compared to free space optical beam generated using a continuous wave (CW) laser having the same average power as the USPL source 102 (this is because a CW laser transmits beam patterns that are subject to atmospheric scintillation contrary to an USPL)).   
Chaffee as modified by Goto fails to explicitly disclose the improvement being a signal peak-to-fade measurement of at least 10 DB. 
 However, it would have been obvious to one of ordinary skill in the art to modify the pulse duration and/or peak optical pulse power of the USPL source 102 as described in Chaffe so as to obtain a measurement of a signal peak-to-fade of at least 

Regarding Claim 25, Chaffee as modified by Goto fails to explicitly disclose the method wherein the peak optical pulse power is either: a) between 5 kiloWatts and 10 kiloWatts; or b) greater than 10 kiloWatts with a pulse width (duration) of less than 100 femtoseconds.
However, since Goto Fig 1, paragraph [35] teaches that the peak optical pulse power from the USPL source 22 is equal to or greater than 1 kWatts, it would have been obvious to one of ordinary skill in the art to modify the peak optical pulse power of the USPL source 22 so that it generates 5 kWatts i.e. as a matter of preference. This is .

Claims 2, 11 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Goto et al (US Pub 20040042511) in further view of Cormier et al (US Pub 20170352999).

Regarding Claim 2, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the data-modulated optical output has a pulse spectral bandwidth with a 1550 nm wavelength (Chaffe Abstract, Fig 3, Fig 8, Fig 32, paragraphs [76][82] where the data-modulated optical output has a pulse spectral bandwidth with a 1550 nm wavelength). 

However, Cormier discloses 
a 1550 nm wavelength being an infrared wavelength (paragraph [4] where a 1550 nm wavelength is an infrared wavelength). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the 1550 nm wavelength as described in Chaffee as modified by Goto, with the teachings of the 1550 nm wavelength as described in Cormier. The motivation being is that as shown a 1550 nm wavelength is an infrared wavelength and one of ordinary skill in the art can implement this concept into the 1550 nm wavelength as described in Chaffee as modified by Goto and better show and illustrate that the 1550 nm wavelength is an infrared wavelength and which combination is a simple implementation of a known concept of a known 1550 nm wavelength into another similar 1550 nm wavelength for better clarifying its structure and/or operation and which combination yields predictable results. 

Regarding Claim 11, Claim 11 is similar to claim 2, therefore ,claim 11 is rejected for the same reasons as claim 2.

Regarding Claim 22, Claim 22 is similar to claim 2, therefore ,claim 22 is rejected for the same reasons as claim 2.

Claims 10 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Goto et al (US Pub 20040042511) in further view of Boivin et al (Receiver Sensitivity Improvement by Impulse Coding).

Regarding Claim 10, Chaffee as modified by Goto also discloses an optical communication or sensor system wherein the data modulation comprises NRZ-coding modulation (Chaffe Abstract, Fig 3, Fig 8, Fig 17, Fig 32, paragraphs [82] wherein the data modulation (e.g. at 1709) comprises NRZ-coding modulation).  
Chaffee as modified by Goto fails to explicitly disclose the NRZ-coding modulation being an impulse-coding modulation.  
However, Boivin discloses 
an NRZ-coding modulation being an impulse-coding modulation (Abstract, and paragraphs 1-2 of page 1 where an NRZ-coding modulation and an impulse-coding modulation are similar and interchangeable). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the NRZ-coding modulation as described in Chaffee as modified by Goto, with the teachings of the impulse-coding modulation as described in Boivin. The motivation being is that as shown a NRZ-coding modulation and an impulse-coding modulation are similar and interchangeable and one of ordinary skill in the art can implement this concept into the NRZ-coding modulation as described in Chaffee as modified by Goto and have an impulse-coding modulation instead of the NRZ-coding modulation i.e. as an alternative so as to improve reception sensitivities in comparison to the NRZ-coding modulation and which modification is a simple substitution of a known coding modulation for another, namely, for the same purpose and for optimization and which modification yields predictable results. 

Regarding Claim 21, Claim 21 is similar to claim 10, therefore ,claim 21 is rejected for the same reasons as claim 10.

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they overcome the double patenting rejections and rejections under 35 USC 112 as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636